Gilfillan, C. J.
The instruction to the jury upon which the assignments of error are based is conceded to be correct as a proposition of law, the only objection to it being that, as there was no evidence in the case to which it could be applicable, it might mislead the jury. There was, however, evidence in the testimony of the plaintiff Stevens from which the jury might have found that the delivery of the paper on Thursday, testified to by him, was not regarded by the parties as a final delivery, made with intent that the paper should go into effect by reason of it, but that the consummation of the delivery was postponed to abide the result of the conference with the plaintiff Hanchett, agreed to be had and in fact had on Sunday. This being the case, the instruction was proper.
Order affirmed.